Exhibit 10.1

INCREASE AGREEMENT

 

INCREASE AGREEMENT, dated as of September 1, 2020 (this “Agreement”), prepared
pursuant to Section 2.19(e) of the Amended and Restated Uncommitted Credit
Agreement dated as of March 29, 2019 (as amended, supplemented or modified
through the date hereof, the “Existing Credit Agreement”; as modified hereby and
as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among A-MARK PRECIOUS METALS, INC. (the “Borrower”), the
Lenders from time to time party thereto and COÖPERATIEVE RABOBANK U.A., NEW YORK
BRANCH, as Administrative Agent (the “Administrative Agent”).

RECITALS

Pursuant to Section 2.19 of the Existing Credit Agreement, the undersigned
Lenders parties to the Existing Credit Agreement (the “Increasing Lenders”) have
agreed to increase their Revolving Line Portions as governed by the Credit
Agreement on the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Administrative Agent and the Increasing Lenders hereby agree as
follows:

1.Defined Terms.  Unless otherwise defined herein, terms defined in the Existing
Credit Agreement are used herein as therein defined.

2.Increase Agreement.  

(a)Each Increasing Lender party to this Agreement hereby agrees to increase its
respective Revolving Line Portion (as modified pursuant to Section 3 of this
Agreement), in the amount set forth on Schedule 1, such increase to be effective
as of September 2, 2020 (the “Increase Effective Date”).

(b)With respect to any increase in the Revolving Line Portion of any Increasing
Lender, such Increasing Lender shall hold an undivided interest in and to all
the rights and obligations of a Lender under the Credit Agreement in connection
with its increased Revolving Line Portion in the principal amount set forth on
Schedule 1 hereto and (B) all rights and obligations of a Lender in connection
therewith under the other Loan Documents.

(c)Nothing contained herein shall limit or impair the provisions of Sections
2.1(c) or 2.2(c) or the demand nature of the Loans under the Credit Agreement.  

3.Revolving Line Portion; Increasing Lenders.  

(a)Effective upon the Increase Effective Date, the Revolving Line Portions for
each Increasing Lender and each Non Increasing Lender (as defined below) shall
be as set forth on Schedule 1.

(b)Any Increasing Lender shall pay to the Administrative Agent on the Increase
Effective Date, in immediately available funds, an amount equal to the amount,
if any, by which such Increasing Lender’s Pro Rata Share (determined after
giving effect to the adjustment of the Revolving Line Portions pursuant to
Section 3(a) of this Agreement, including the increase of such Increasing

--------------------------------------------------------------------------------

Lender’s Revolving Line Portion) of the aggregate principal amount of the Loans
to be outstanding immediately upon the Increase Effective Date exceeds the
aggregate principal amount of Loans owing to such Increasing Lender immediately
prior to the Increase Effective Date.  Such amount paid by any such Increasing
Lender shall be deemed the purchase price for the acquisition by such Increasing
Lender of such additional amount of Loans from Lenders whose Revolving Line
Portions are not increased under this Agreement (“Non Increasing Lenders”) and,
if applicable, other Lenders.  The Administrative Agent shall distribute such
amounts as received from the Increasing Lenders as may be necessary so that the
Loans are held by the Increasing Lenders and Non Increasing Lenders in
accordance with their respective Pro Rata Shares (determined after giving effect
to the adjustment of Revolving Line Portions pursuant to Section 3(a) of this
Agreement).

(c)Each Increasing Lender and Non Increasing Lender (each, a “Selling Lender”)
which receives a payment in connection with clause (b) above shall be deemed to
have sold and assigned, without recourse to such Selling Lender, to the
applicable Increasing Lenders (each, a “Purchasing Lender”), and such Purchasing
Lenders shall be deemed to have purchased and assumed without recourse to the
Selling Lenders, Loans in amounts such that after giving effect thereto each
Lender shall hold Loans in accordance with its Pro Rata Share (determined after
giving effect to the adjustment of Revolving Line Portions pursuant to Section
3(a) of this Agreement).

4.Conditions Precedent.  This Agreement shall become effective upon the
satisfaction of the following conditions precedent:

(a)Increase Documents.  The Administrative Agent shall have received (each of
the following documents being referred to herein as an “Increase Document”):

(i)this Agreement, executed and delivered by a duly authorized officer of the
Borrower, the Administrative Agent and each Increasing Lender,  

(ii)for the account of each Lender requesting the same, a Note of the Borrower
conforming to the requirements of the Credit Agreement, and reflecting the
Revolving Line Portion of such Lender after giving effect to this Agreement,
executed by a duly authorized officer of the Borrower, and

(iii)a reaffirmation of each of the Security Documents, executed and delivered
by a duly authorized officer of the Borrower.

(b)Increasing Lenders.  The Administrative Agent shall have received from each
Increasing Lender the amounts required to be paid by such Increasing Lenders
pursuant to Section 3 of this Agreement.

(c)Opinions of Counsel.  The Administrative Agent shall have received favorable
written opinions (addressed to Administrative Agent and the Lenders and dated
the Increase Effective Date) of external New York counsel to the Borrower,
regarding the transactions contemplated hereby and such other matters as
Administrative Agent shall reasonably request.

(d)Officer’s Certificate.  The Administrative Agent shall have received a
certificate of a Responsible Officer, dated the Increase Effective Date,
certifying (i) either (x) evidence that all authorizations or approvals of any
Governmental Authority and approvals or consents of any other Person, required
in connection with the transactions contemplated hereby shall have been
obtained, or (y) that no such authorizations, approvals, and consents are so
required, and (ii) compliance with the conditions set forth in clauses (a), (b),
and (c) of Section 4.2 of the Credit Agreement.

- 2 -

--------------------------------------------------------------------------------

(e)Material Adverse Change.  There has been no change in the facts or
information regarding the Borrower that was represented to the Administrative
Agent and the Lenders by the Borrower that could reasonably be expected to be
materially adverse to the Administrative Agent and the Lenders.

(f)Other Conditions.  Each of the other conditions to the Increase Effective
Date provided in Section 2.19 of the Credit Agreement (other than the final
sentence of clause (a) thereof (which shall be satisfied as of the date hereof
(rather than contemporaneously with delivery of the applicable Notice of
Incremental Revolving Credit Facility)), and clause (f) thereof) shall have been
satisfied.

5.Representations and Warranties.  To induce the undersigned Increasing Lenders
to enter into this Agreement, the Borrower hereby represents and warrants to the
undersigned Increasing Lenders that, after giving effect to the increase of the
Revolving Line Portions and the other modifications to the Existing Credit
Agreement provided for herein, the representations and warranties contained in
the Credit Agreement and the other Loan Documents will be true and correct in
all material respects as if made on such date, except for those representations
and warranties that by their terms were made as of a specified date which shall
be true and correct in all material respects on and as of such date, and that no
Default or Event of Default has occurred and is continuing.

6.Disclaimer.  Each Increasing Lender acknowledges and agrees that no Lender
party to the Credit Agreement (i) has made any representation or warranty or
shall  have any responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Documents or any other instrument or
document furnished pursuant thereto or in connection therewith; (ii) has made
any representation or warranty or has any responsibility with respect to the
financial condition of the Borrower or any other obligor or the performance or
observance by the Borrower or any obligor of any of their respective obligations
under the Credit Agreement or any other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto.  Each Increasing Lender
represents and warrants that it is legally authorized to enter into this
Agreement; and each Increasing Lender (i) confirms that it has received a copy
of the Existing Credit Agreement, together with copies of the financial
statements delivered pursuant to Section 5.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Lenders or the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto or in connection herewith or
therewith; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (iv) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is a Foreign Lender, its obligation
pursuant to Section 2.14(g)(ii)(B) of the Credit Agreement; and (v) agrees that
it will be bound by the Intercreditor Agreement.

7.No Other Amendments or Waivers.  Except as expressly amended or waived hereby,
the Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms, without any waiver, amendment
or modification of any provision thereof.

- 3 -

--------------------------------------------------------------------------------

8.Effect on Credit Agreement.  From and after the Effective Date, each
Increasing Lender party hereto shall be a party to the Credit Agreement and, to
the extent provided in this Agreement, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof.

9.Counterparts.  This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

10.Applicable Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the Law of the State of New York (without regard
to the conflicts of law principles thereof).

[SIGNATURE PAGES FOLLOW]




- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

A-MARK PRECIOUS METALS, INC.,
as the Borrower

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

 

 




- 5 -

--------------------------------------------------------------------------------

INCREASING LENDERS

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

 

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

 

MACQUARIE BANK LIMITED

 

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

POA#

 

 

 

 

BROWN BROTHERS HARRIMAN & CO.

 

 

By:

 

/s/

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

- 6 -

--------------------------------------------------------------------------------

 

Schedule 1 to Increase Agreement

 

LENDERS AND REVOLVING LINE PORTIONS

 

 

Lender

Amount of Increase

Revolving Line Portion (after giving effect to increase, if any)

 

 

 

Coöperatieve Rabobank U.A., New York Branch

$15,000,000

$81,000,000

 

 

 

Natixis, New York Branch

NO CHANGE

$61,500,000

 

 

 

Macquarie Bank Limited (ABN 46 008583 542)

$12,500,000

$50,000,000

 

 

 

Brown Brothers Harriman & Co.

$10,000,000

$40,000,000

 

 

 

Bank of China Limited, New York Branch

NO CHANGE

$25,000,000

 

=========

=========

 

$37,500,000

$257,500,000

 

 